Citation Nr: 0533504	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 30 percent for fracture 
of the left (minor) 2nd, 3rd, and 4th fingers, with partial 
ankylosis of the 2nd, 3rd, 4th, and 5th fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 RO decision which denied an increase in 
a 30 percent rating for fracture of the left (minor) 2nd, 
3rd, and 4th fingers, with partial ankylosis of the 2nd, 3rd, 
4th, and 5th fingers.  

[Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)].

In November 2001, the veteran testified at a hearing at the 
RO.  In August 2004, the Board remanded the claim to the RO 
for additional compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.), 
for additional updated treatment records to be obtained, and 
for the RO to consider evidence which had been submitted 
without waiver which the RO had not previously considered.  
These actions have been accomplished, and the case has now 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran's left hand is his non-dominant hand.

2.  Service connection for impairment of the left thumb is 
not established and the thumb is not shown to be affected by 
the service-connected finger impairment.

3.  The veteran has limitation of motion in the 
interphalangeal articulation and partial ankylosis of the 
fingers of his left hand; unfavorable ankylosis is not shown.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for fracture 
of the left (minor) 2nd, 3rd, and 4th fingers, with partial 
ankylosis of the 2nd, 3rd, 4th, and 5th fingers, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5221 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with a VCAA notice letter in August 
2004 that informed him of the type of information and 
evidence necessary to substantiate his claim.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from August 2004 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from August 2004 contained a specific 
request that the veteran provide additional evidence in 
support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159 by way of an SSOC dated in June 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letter provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for fracture of the left (minor) 2nd, 
3rd, and 4th fingers, with partial ankylosis of the 2nd, 3rd, 
4th, and 5th fingers

The veteran seeks a rating higher than 30 percent for his 
fracture of the left (minor) 2nd, 3rd, and 4th fingers, with 
partial ankylosis of the 2nd, 3rd, 4th, and 5th fingers.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability affecting the fingers of the veteran's left hand 
has been evaluated under Diagnostic Code 5221, which 
indicates a condition rated as analogous to favorable 
ankylosis of four digits of one hand.  See 38 C.F.R. §§ 4.20, 
4.27, 4.71a.

Diagnostic Code 5221 contemplates favorable ankylosis of four 
digits of one hand.  An evaluation of 30 percent is assigned 
for favorable ankylosis of the index, long, ring, and little 
fingers of the minor hand.  A higher evaluation of 40 percent 
is not warranted unless there is unfavorable ankylosis of 4 
digits of one hand or ankylosis of the thumb and any three 
fingers.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69 (2005).  In this case, the 
veteran's disability of fingers of the left hand involves the 
minor hand since records show that the veteran is right-hand 
dominant.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules were observed prior to January 2, 2002: 

(1)  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, was 
rated as amputation. 

(2)  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
was rated as unfavorable ankylosis. 

(3)  With only one joint of a digit 
ankylosed or limited in its motion, the 
determination was made on the basis of 
whether motion is possible to within two 
inches (5.1 centimeters) of the median 
transverse fold of the palm; when so 
possible, the rating was for favorable 
ankylosis, otherwise unfavorable. 

(4)  With the thumb, the carpometacarpal 
joint was regarded as comparable to the 
metacarpophalangeal joint of other 
digits.  Extremely unfavorable ankylosis 
of the fingers, all joints in extension 
or in extreme flexion, or with rotation 
and angulation of bones, was rated as 
amputation.  

See 38 C.F.R. § 4.71a (effective prior to January 2, 2002).

Effective January 2, 2002, the criteria for the evaluation of 
ankylosis and limitation of motion of the digits of the 
hands, are as follows:

Under 38 C.F.R. § 4.71, Plates I and II 
provide a standardized description of 
ankylosis and joint motion measurement.  
The anatomical position, generally, is 
considered as zero degrees.  Motion of 
the thumb and fingers should be described 
by appropriate reference to the joints 
(see Plate III) whose movement is 
limited, with a statement as to how near, 
in centimeters, the tip of the thumb can 
approximate the fingers, or how near the 
tips of the fingers can approximate the 
proximal transverse crease of the palm.

The name of the "middle finger" is 
changed to "long finger" in diagnostic 
codes pertaining to digit ankylosis, 
limitation of motion, and finger 
amputations. 

See 38 C.F.R. §§ 4.71 and 4.71a.

The following rules are observed, effective as of January 2, 
2002, for evaluating ankylosis or limitation of motion of 
single or multiple digits of the hand:

(1)  For the index, long, ring, and 
little fingers (digits II, III, IV, and 
V), zero degrees of flexion represents 
the fingers fully extended, making a 
straight line with the rest of the hand.  
The position of function of the hand is 
with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 
30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints 
in these positions are considered to be 
in favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.

(3)  Evaluation of ankylosis of the 
index, long, ring, and little fingers: 
(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.  (ii) If both 
the metacarpophalangeal and proximal 
interphalangeal joints of a digit are 
ankylosed, evaluate as unfavorable 
ankylosis, even if each joint is 
individually fixed in a favorable 
position.  (iii) If only the 
metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and 
there is a gap of more than two inches 
(5.1 centimeters) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.  (iv) If only 
the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and 
there is a gap of two inches (5.1 
centimeters) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

(4)  Evaluation of ankylosis of the thumb 
... (not relevant here). 

(5)  If there is limitation of motion of 
two or more digits, evaluate each digit 
separately and combine the evaluations.

As indicated above, pertinent criteria changed during the 
pendency of this appeal.  As there is no indication that the 
revised criteria are intended to have retroactive effect, VA 
has a duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Turning to the evidence of record, the veteran was given a VA 
examination in September 2000.  It was noted that he suffered 
a left hand injury during service when his hand was crushed 
by a stack of rations which fell on the hand.  An open 
reduction internal fixation was done in 1969.  The veteran 
had not worked in the past 10 years.  He had developed 
diabetes and had a fracture of the left ankle area.  He was 
wearing a short-leg cast with a walking shoe.  He reported 
pain on a level of 8 on a scale of 1 to 10, and said he had a 
great deal of pain and stiffness in the morning.  He was able 
to regain some mobility in the hand by massaging it.  On 
physical examination, the left hand revealed contracted 
positions at the index and middle finger.  There was a 
flexion posture in the little fingers in both hands which 
measured approximately 40 degrees.  This was present 
bilaterally and was felt to be a developmental finding as 
opposed to the result of injury.  The ring finger at the 
proximal interphalangeal articulation showed complete 
extension.  The distal interphalangeal articulation was in 
the drop position of 30 degrees, showing a mallet finger 
deformity.  The middle finger at the proximal interphalangeal 
articulation was fixed and flexed at 45 degrees, but could be 
flexed palmar from this position.  This represented a lack of 
extension to zero.  The index finger at the proximal 
interphalangeal articulation was flexed to 15 degrees, and 
was unable to extend to the anatomical position of zero.  The 
flexed position could not be overcome by passive efforts in 
the middle or index fingers.  The flexed position of the 
distal interphalangeal articulation could not be overcome in 
the ring finger.  From these positions, the veteran was 
capable of making a full fist.  Flexion was present in all 
fingers.  Palm contact was at an appropriate point in the 
palm when compared with the opposite side.  The veteran had a 
functional hooking action, but had a tendency to quit with 
the least resistant efforts on the left hand when compared 
with the right.  There was no circulatory impairment, and the 
intrinsics of the left hand were well-developed.  Films of 
the left hand revealed osteoporosis, with spurs present on 
the volar aspect of the distal third of the ring finger 
metacarpal.  There was thumb flexion.  The examiner's 
impressions were fracture of the left 2nd, 3rd, and 4th 
fingers with partial ankylosis of the 2nd, 3rd, 4th, and 5th 
fingers, and loss of range of motion in the interphalangeal 
articulation secondary to trauma, with open reduction 
internal fixation.  The examiner commented that the veteran's 
greatest difficulty was in the lack of mobility on flexion 
and extension of the fingers.  This could cause problems when 
working on flat surfaces.  The hand was functional, and the 
veteran used crutches well.  His limitation was more due to 
loss of mobility than to pain.  

VA X-rays dated in September 2001 showed evidence of prior 
trauma at multiple areas, but were radiographically normal.

In November 2001, the veteran testified at a hearing at the 
RO.  He stated that his hand gave him problems during cold 
weather, and that sometimes his whole hand swelled up.  He 
indicated that he had been told by a doctor that he had 
arthritis and ankylosis.  He reported that he used to cut 
logs for a living and could no longer do this, and said that 
he had difficulty gripping things.  

In December 2001, the veteran was given another VA 
examination.  Findings were similar as those from the 
September 2000 VA examination.  Ranges of motion in the 
fingers were the same, except that the middle finger at the 
proximal interphalangeal articulation showed a flexion 
contracture measuring 40 degrees.  From this position, he had 
complete flexion of the joint.  In the distal interphalangeal 
articulation, he had a 40 degree lack of active extension to 
zero.  Similar X-ray findings were indicated, with the 
contours of the distal one-third of the index finger 
metacarpal being slightly more widened.  The examiner's 
impressions were identical.  The examiner indicated that 
range of motion was restricted and efforts to overcome this 
passively or actively would be painful.  There was excellent 
pinch, hook, and grasp, and a strong grip.  

A VA peripheral nerves examination also given in December 
2001 found no objective clinical evidence of any residual 
neurological deficit.

VA outpatient treatment records from 2000 to the present 
largely show the veteran being treated for other conditions, 
with occasional complaints of pain and numbness in his 
fingers along with drawing up and occasional difficulty 
gripping.  X-rays from February 2004 show an old healed 
fracture in the second metacarpal, with bones and joints 
being otherwise unremarkable and a stable hand being 
indicated.  X-rays from May 2005 show a small bony 
protuberance extending laterally from the distal end of the 
second metacarpal which was probably secondary to remote 
trauma.  Bones and joints were otherwise unremarkable, and 
the impression was an essentially normal hand.

Upon review of the evidence above, the Board finds that a 
rating higher than 30 percent for the veteran's fracture of 
the left (minor) 2nd, 3rd, and 4th fingers, with partial 
ankylosis of the 2nd, 3rd, 4th, and 5th fingers, is not 
warranted.  The overall disability resulting from the 
veteran's condition is best described as that associated with 
favorable ankylosis.  Given that VA examinations have 
indicated that he is able to make a full fist and touch his 
left fingertips to the palm of his left hand, the Board finds 
that his ankylosis is best characterized as favorable under 
the guidelines in 38 U.S.C.A. § 4.71a set forth above.  
Diagnostic Code 5221 governs favorable ankylosis of multiple 
digits, and both the old and new versions of Diagnostic Code 
5221 establish that a rating higher than 30 percent is only 
warranted for the minor hand when there is favorable 
ankylosis of the thumb.  As the medical evidence of record 
does not establish that the veteran has ankylosis of the 
thumb, and indeed is not even service-connected for any 
condition involving the thumb, a rating higher than 30 
percent is not warranted.

An evaluation of any musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left hand disability to 
the extent that would support the assignment of a rating 
higher than 30 percent.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  VA 
examinations have indicated that his limitation of motion in 
the left hand is more a result of his loss of mobility than a 
result of pain, and it has been indicated that the hand is 
functional.  There are no findings which establish the 
presence of weakened movement, excess fatigability, 
diminished endurance, or incoordination.  After considering 
the effects of pain on movement, weakness, limitation of 
function, and fatigability, the Board concludes that the 
disabling effects of pain alone do not meet or more nearly 
approximate the criteria for assignment of a higher rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca, 
supra.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that 38 C.F.R. § 3.321(b)(1)-which sets forth the 
criteria and procedures for assignment of an extra-schedular 
rating-provides no basis for assignment of more than the 
current 30 percent rating for residuals of a left hand 
injury.  In the absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
or evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In this respect, it is undisputed that the veteran's service-
connected disability has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairment in earning 
capacity resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155.  See also 38 C.F.R. § 
4.1 (Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.)

When the veteran was examined in September 2000, he was 
wearing a short-leg cast because of a fracture of the left 
ankle area.  The examiner commented that the veteran's 
greatest difficulty was in the lack of mobility on flexion 
and extension of the fingers.  This could cause problems when 
working on flat surfaces.  The hand was functional, and the 
veteran used crutches well.  When the veteran was again 
examined for disability evaluation purposes in December 2001, 
the examiner stated that there was excellent pinch, hook, and 
grasp, and a strong grip.  Thus, given the lack of evidence 
showing exceptional or unusual disability not contemplated by 
the rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for a rating higher than 30 percent for 
fracture of the left (minor) 2nd, 3rd, and 4th fingers, with 
partial ankylosis of the 2nd, 3rd, 4th, and 5th fingers.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 30 percent for fracture of the left 
(minor) 2nd, 3rd, and 4th fingers, with partial ankylosis of 
the 2nd, 3rd, 4th, and 5th fingers, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


